

QNECTIVE, INC.


OPTION AGREEMENT


A non-qualified Option (the “Option”) is hereby granted to you (the “Optionee”)
by Qnective, Inc., a Nevada corporation (the “Company”), for and with respect to
shares of common stock, par value $.001 of the Company, (the “Shares”), subject
to the following terms and conditions.  Proceeds received by the Company for the
sale of Shares pursuant to the Option granted hereunder shall be used for
general corporate purposes.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed in the Qnective Equity Incentive Plan
(the "Plan").


1.           Subject to the provisions set forth herein, the terms and
conditions of the Company’s Bylaws (the “Bylaws”), and the Plan, each of which
may be amended from time to time, and the terms of which are hereby incorporated
in this Option Agreement by this reference thereto, and receipt of copies of
which the Optionee hereby acknowledges, and in consideration of the agreements
of Optionee herein provided, the Company hereby grants to Optionee an option to
purchase from the Company the number of Shares of the Company, at the purchase
price per Share, and on the schedule, all as set forth below (the
“Option”).  The Company agrees it shall reserve an aggregate number of Shares
sufficient to satisfy the number of Shares granted by this Option
Agreement.  The option price shall not be less than the Fair Market Value of the
Shares on the date of grant.


Name of Optionee:
Paul Barry
   
Number of Shares
Subject to Option:
As per terms of Advisory Board Membership Agreement effective April 1, 2009,
between Company and Optionee
   
Option Price Per Share:
Fair Market Value on each March 31 commencing March 31, 2010, as per terms of
Advisory Board Membership Agreement effective April 1, 2009 between the Company
and Optionee


 

--------------------------------------------------------------------------------

 


Fair Market
Value of Shares
Subject to Option
(as of date of grant):
Fair Market Value on each March 31 commencing March 31, 2010, as per terms of
Advisory Board Membership Agreement effective April 1, 2009, between Company and
Optionee
   
Date of Grant:
Each March 31 commencing March 31, 2010, as per terms of Advisory Board
Membership Agreement effective April 1, 2009, between the Company and Optionee



Vesting Schedule:   years; pro rata
 
Termination Date
Options will vest on each date of grant
 
March 31, 2019



2.           The exercise of this Option is conditioned upon the acceptance by
Optionee of the terms of this Option Agreement as evidenced by his, her, or its
execution of this Agreement and the return of an executed copy to the Company.


4.           The Optionee may exercise an Option by written notice of an
election to exercise specifying the portion thereof being exercised and the
exercise date, signed by Optionee, or his, her, or its Personal Representative
in the event of Optionee’s death, which notice shall be (i) delivered to the
Company at its principal office, attention of its Chief Executive Officer no
later than on the exercise date, or (ii) mailed, postage pre-paid, to the
Company at its principal office address, attention Chief Executive Officer at
least three (3) business days prior to the exercise date.


5.           At the time of exercise of the Option, payment of the purchase
price for the Shares being purchased must be made by wire transfer.


6.           Neither the Optionee nor any other person entitled to exercise the
Option granted under the terms hereof shall be, or have any of the rights or
privileges of, a Shareholder of the Company in respect of any of the Shares
issuable on exercise of the Option, unless and until (i) the Option shall be so
exercised in respect of such Shares, (ii) the purchase price for such Shares
shall have been paid in full, and (iii) the Shares shall have been issued by the
Company.

 
2

--------------------------------------------------------------------------------

 


7.           If the Option is exercised in whole, this Option Agreement shall be
surrendered to the Company for cancellation.  If the Option is exercised in
part, or a change in the number or designation of the number of Shares shall be
made, this Option Agreement shall be delivered by Optionee to the Company for
the purpose of making an appropriate notation thereon, or of otherwise
reflecting, in such manner as the Company shall determine, the partial exercise
or the change in the number of Shares.  No fractional Shares shall be issued
under any Option.


8.           The Company’s right to terminate the employment or engagement of
the Optionee for any reason, with or without cause, and without liability to the
Optionee with respect to any rights as to any Option shall be unrestricted.


9.           All Shares issued shall be subject to restrictions on transfer and
otherwise as provided by the Plan.


9.           Whenever Shares are to be delivered to the Optionee or such other
person or entity exercising the Option in accordance with the provisions of this
Agreement and the Plan upon the exercise of the Option or any portion thereof,
the Company shall be entitled to require as a condition of delivery that the
Optionee or such other person or entity remit or, in appropriate cases, agree to
remit when due, an amount sufficient to satisfy all current or estimated future
federal, state, and local withholding tax and employment tax requirements
relating thereto in the event that such remittance is required to allow the
Company to receive a deduction in connection with the delivery of such Shares or
to the extent the Company is unable to satisfy its withholding obligations out
of other amounts due from the Company to the Optionee or such other person or
entity.


10.           No Optionee, Beneficiary, or other person shall have any right,
title, or interest in any fund or in any specific asset of the Company by reason
of any Option granted hereunder.  Neither the provisions of this Agreement (or
of any documents related hereto), nor any action taken pursuant to the
provisions of this Agreement shall create, or be construed to create, a trust of
any kind or a fiduciary relationship between the Company and any Optionee,
Beneficiary, or other person.  To the extent that an Optionee, Beneficiary, or
other person acquires a right to receive an Option hereunder, such right shall
be no greater than the right of any unsecured general creditor of the Company.


11.           Any notice required herein to be given by an Optionee to the
Company shall be given as set forth in the Plan.


12.           The provisions of this Agreement shall be binding upon all
Personal Representatives and Beneficiaries of the Optionee.

 
3

--------------------------------------------------------------------------------

 


13.           This Agreement and the Option granted hereunder shall be construed
and governed in all respects under and by the laws of the State of New York,
without regard to the conflicts of law rules thereof.


QNECTIVE, INC.
 
By:
/s/ Oswald Ortiz
 
Oswald Ortiz
 
Chief Executive Officer



Date:  As of April 1st, 2009


The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof.


  /s/ Paul Barry
Paul Barry



Date:  As of April 21st, 2009

 
4

--------------------------------------------------------------------------------

 